EXHIBIT 10.1

AMENDMENT

NO. 2
TO
THIRD AMENDED AND RESTATED PRECIOUS METALS AGREEMENT

THIS AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED PRECIOUS METALS AGREEMENT
(this “Amendment”) is made as of August 1, 2011, by and among THE BANK OF NOVA
SCOTIA, a Canadian chartered bank (the “Metal Lender”); MATERION CORPORATION
(f/k/a Brush Engineered Materials Inc.), an Ohio corporation (“BEM”); MATERION
ADVANCED MATERIALS TECHNOLOGIES AND SERVICES INC. (f/k/a Williams Advanced
Materials Inc.), a New York corporation (“WAM”); MATERION TECHNICAL MATERIALS
INC. (f/k/a Technical Materials, Inc.), an Ohio corporation (“TMI”); MATERION
BRUSH INC. (f/k/a Brush Wellman Inc.), an Ohio corporation (“BWI”); MATERION
TECHNOLOGIES INC. (f/k/a Zentrix Technologies Inc.), an Arizona corporation
(“ZTI”); MATERION BREWSTER LLC (f/k/a Williams Acquisition, LLC), a New York
limited liability company d/b/a Pure Tech (“Pure Tech”); MATERION PRECISION
OPTICS AND THIN FILM COATINGS CORPORATION (f/k/a Thin Film Technology, Inc.), a
California corporation (“TFT”); MATERION LARGE AREA COATINGS LLC (f/k/a
Techni-Met, LLC), a Delaware limited liability company (“TML”); MATERION
ADVANCED MATERIALS TECHNOLOGIES AND SERVICES CORP. (f/k/a Academy Corporation),
a New Mexico corporation (“AC”); MATERION ADVANCED MATERIALS TECHNOLOGIES AND
SERVICES LLC (f/k/a Academy Gallup, LLC), a New Mexico limited liability company
(“AG”); and such other Subsidiaries of BEM who may from time to time become
parties by means of their execution and delivery with the Metal Lender of a
Joinder Agreement under the Precious Metals Agreement (as defined below). BEM,
WAM, TMI, BWI, ZTI, Pure Tech, TFT, TML, AC, AG and such Subsidiaries are herein
sometimes referred to collectively as the “Customers” and each individually as a
“Customer”.

WITNESSETH:

WHEREAS, the Metal Lender and the Customers are parties to a certain Third
Amended and Restated Precious Metals Agreement, effective as of October 1, 2010,
as amended by that certain Amendment No. 1, dated as of March 31, 2011 (as
amended, the “Precious Metals Agreement”); and

WHEREAS, the parties hereto desire to amend certain provisions of the Precious
Metals Agreement as hereinafter provided;

NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby amend the Precious Metals Agreement and agree, effective
as of the date first written above, as follows:.

1. Amendments.

(a) The definition of “Gold Loan Limit” appearing in Section 1 of the Precious
Metals Agreement is hereby amended and restated in its entirety to read as
follows:

“Gold Loan Limit” means the lesser of (a) the value (as determined in accordance
with Section 2.2 hereof) of 23,781 fine troy ounces of Gold, and (b) One Hundred
Seventy-Five Million Dollars ($175,000,000), minus the Consignment Facility
Indebtedness.

(b) The definition of “Lender Intercreditor Agreement” appearing in Section 1 of
the Precious Metals Agreement is hereby amended and restated in its entirety to
read as follows:

“Lender Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of December 28, 2007, by and between the Collateral Agent
(on behalf of the Metal Lender and Approved Consignors) and the Agent (on behalf
of the Lenders under the Senior Credit Agreement), as amended by (a) Amendment
No. 1 to Amended and Restated Intercreditor Agreement, dated as of March 3,
2008, (b) Amendment No. 2 to Amended and Restated Intercreditor Agreement, dated
as of October 2, 2009, (c) Amendment No. 3 to Amended and Restated Intercreditor
Agreement, dated as of May 7, 2010, (d) Amendment No. 4 to Amended and Restated
Intercreditor Agreement, dated as of September 28, 2010, and (e) Amendment No. 5
to Amended and Restated Intercreditor Agreement, dated as of March 4, 2011, and
as may be further amended, restated or supplemented from time to time.

(c) The definition of “Material Indebtedness” appearing in Section 1 of the
Precious Metals Agreement is hereby amended by deleting the text “$10,000,000”
appearing therein and replacing it with “$20,000,000”.

(d) The definition of “Maturity Date” appearing in Section 1 of the Precious
Metals Agreement is hereby amended and restated in its entirety to read as
follows:

“Maturity Date” means September 30, 2013. Any obligations of the Customers under
this Agreement which are not paid when due on or before the Maturity Date shall
remain subject to the provisions of this Agreement until all Obligations are
paid and performed in full.

(e) The definition of “Senior Credit Agreement” appearing in Section 1 of the
Precious Metals Agreement is hereby amended and restated in its entirety to read
as follows:

“Senior Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of July 13, 2011, among BEM, Materion Advanced Materials
Technologies and Services Netherlands B.V., the other foreign Subsidiary
borrowers party thereto from time to time, certain lenders party thereto from
time to time, and JPMorgan Chase, N.A., as administrative agent, as may be
amended, restated or supplemented, or refinanced or otherwise replaced from time
to time. If the Senior Credit Agreement is hereafter amended, refinanced or
otherwise replaced (including, without limitation, with an unsecured credit
facility), the parties hereto shall negotiate in good faith to make appropriate
modifications to this Agreement acceptable to the parties hereto, such that the
applicable representations, warranties, agreements, covenants and Events of
Default herein conform to their corresponding provisions of such amended,
refinanced or replaced credit facility; provided, however, that the Metal Lender
will not be required to make any such modifications to the extent they would
affect the Applicable Margin or cause the Metal Lender to surrender, release or
otherwise compromise its security interest in the Collateral.

(f) The last paragraph of Section 1 of the Precious Metals Agreement is hereby
amended and restated in its entirety to read as follows:

To the extent not defined in this Section l, unless the context otherwise
requires, accounting and financial terms used in this Agreement shall have the
meanings attributed to them by GAAP (provided that, if BEM notifies the Metal
Lender that BEM requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Metal Lender
notifies BEM that it requests an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith), and all other terms
contained in this Agreement shall have the meanings attributed to them by
Article 9 of the Uniform Commercial Code in force in the State of New York, as
of the date hereof to the extent the same are used or defined therein.

(g) Section 9.12 of the Precious Metals Agreement is hereby amended and restated
in its entirety to read as follows:

9.12 Indebtedness.

The Customers will not, nor will they permit any other Customer to, create,
incur or suffer to exist any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 9.12 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof;

(c) Indebtedness of any Customer to any other Customer or to any Subsidiary of
BEM;

(d) Guarantees by BEM of Indebtedness of any of its Subsidiaries and by any such
Subsidiary of Indebtedness of BEM or any other such Subsidiary;

(e) Indebtedness of any Customer incurred to finance the acquisition,
construction or improvement of any assets, including Capitalized Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that the
aggregate principal amount of Indebtedness incurred in any Fiscal Year pursuant
to this clause (e) shall not exceed $25,000,000;

(f) contingent obligations (i) by endorsement of instruments for deposit or
collection in the ordinary course of business, (ii) consisting of the
reimbursement obligations in respect of letter of credit obligations permitted
by the Senior Credit Agreement, (iii) consisting of the guarantees of
Indebtedness incurred for the benefit of any Subsidiary of BEM if the primary
obligation is expressly permitted elsewhere in this Section 9.12, and (iv) under
the Beryllium Contracts;

(g) Indebtedness arising under Swap Agreements and Precious Metal Hedging
Transactions having a Net Marked-to-Market Exposure not exceeding $50,000,000,
which amount shall include the Swap Agreements and Precious Metal Hedging
Transactions in existence on the Effective Date;

(h) Indebtedness arising under this Agreement and all other Permitted Precious
Metals Agreements in an aggregate principal amount not to exceed the Aggregate
Secured Precious Metal Limit;

(i) Indebtedness arising under or permitted by the Senior Credit Agreement;

(j) unsecured Indebtedness of a Customer (including unsecured Subordinated
Indebtedness to the extent subordinated to the Obligations on terms reasonably
acceptable to the Metal Lender) in the form of publicly issued notes, to the
extent not otherwise permitted under this Section 9.12, and any Indebtedness of
a Customer constituting refinancings, renewals or replacements of any such
Indebtedness; provided that (i) both immediately prior to and after giving
effect (including giving effect on a pro forma basis) thereto, no Default or
Event of Default shall exist or would result therefrom, (ii) such Indebtedness
matures after, and does not require any scheduled amortization or other
scheduled payments of principal prior to, the date that is 181 days after the
Maturity Date (it being understood that any provision requiring an offer to
purchase such Indebtedness as a result of change of control or asset sale shall
not violate the foregoing restriction), (iii) such Indebtedness is not
guaranteed by any Subsidiary of BEM that is not a Customer (which guarantees, if
such Indebtedness is subordinated, shall be expressly subordinated to the
Obligations on terms not less favorable to the Metal Lender than the
subordination terms of such Subordinated Indebtedness), (iv) the covenants
applicable to such Indebtedness are not more onerous or more restrictive in any
material respect (taken as a whole) than the applicable covenants set forth in
this Agreement and (v) both immediately prior to and after giving effect
(including giving effect on a pro forma basis) thereto, the Customers would be
in compliance with Section 9.17; and

(k) other unsecured Indebtedness in an amount not in excess of $100,000,000.

(h) Section 9.14 of the Precious Metals Agreement is hereby amended and restated
in its entirety to read as follows:

9.14 Liens.

No Customer will create, incur, or suffer to exist any Lien in, of, or on any of
the Collateral of such Customer, except the following (collectively, “Permitted
Liens”):

(a) Liens created pursuant to any Precious Metals Document;

(b) Liens arising in connection with Permitted Precious Metals Agreements
subject to the Metal Intercreditor Agreement to the extent required by
Section 9.21;

(c) Liens arising in connection with the Senior Credit Agreement subject to the
Lender Intercreditor Agreement;

(d) any Lien on any property or asset of any Customer existing on the date
hereof and set forth in Schedule 9.14; provided that (i) such Lien shall not
apply to any other property or asset of a Customer and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(e) any Lien existing on any property or asset prior to the acquisition thereof
by any Customer or existing on any property or asset of any Person that becomes
a Customer after the date hereof prior to the time such Person becomes a
Customer; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Customer, as the case
may be, (ii) such Lien shall not apply to any other property or assets of a
Customer and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Customer, as the case may be, and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(f) Liens on assets acquired, constructed or improved by any Customer; provided
that (i) such security interests secure Indebtedness permitted by
Section 9.12(e), (ii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such assets and (iii) such security
interests shall not apply to any other property or assets of the Customer;

(g) Liens for taxes, fees, assessments, or other governmental charges or levies
on the property of any Customer if such Liens (i) shall not at the time be
delinquent or (ii) subject to the provisions of Section 9.5, do not secure
obligations in excess of $15,000,000 and a stay of enforcement of such Lien is
in effect;

(h) Liens imposed by law, such as carrier’s, warehousemen’s, and mechanic’s
Liens and other similar Liens arising in the ordinary course of business which
secure payment of obligations not more than ten days past due or which are being
contested in good faith by appropriate proceedings diligently pursued and for
which adequate reserves shall have been provided on the Customer’s books;

(i) statutory Liens in favor of landlords of real property leased by a Customer;
provided that, the Customer is current with respect to payment of all rent and
other material amounts due to such landlord under any lease of such real
property;

(j) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation or to secure the performance of bids, tenders,
or contracts (other than for the repayment of Indebtedness) or to secure
indemnity, performance, or other similar bonds for the performance of bids,
tenders, or contracts (other than for the repayment of Indebtedness) or to
secure statutory obligations (other than liens arising under ERISA or
Environmental Laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds;

(k) the equivalent of the types of Liens discussed in clauses (g) through
(j) above, inclusive, in any jurisdiction in which the Customer is engaged in
business or owns property or assets;

(l) Liens arising from judgments or orders under circumstances that do not
constitute an Event of Default under Section 10.1(k);

(m) Liens in favor of or asserted by any Client in Client Metals under or in
connection with any Client-Customer Arrangement; and

(n) other Liens not otherwise permitted above so long as the aggregate principal
amount of the obligations subject to such Liens does not at any time exceed
$20,000,000.

The Permitted Liens referred to in this Section 9.14, excluding those referred
to in clauses (e), (g) and (n) above, are referred to in this Agreement as
“Permitted Metal Liens”.

(i) Section 10.1(k) of the Precious Metals Agreements is hereby amended by
deleting the text “$5,000,000” appearing therein and replacing it with
“$20,000,000”.

(j) Schedule 1 to the Precious Metals Agreement is hereby amended and restated
in its entirety to read as set forth in Annex I hereto.

2. Representations and Warranties. To induce the Metal Lender to enter into this
Amendment, each Customer hereby represents and warrants to the Metal Lender
that: (a) such Customer has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to fulfill its obligations
hereunder and to consummate the transactions contemplated hereby; (b) the making
and performance by such Customer of this Amendment do not and will not violate
any law or regulation of the jurisdiction of its organization or any other law
or regulation applicable to it; (c) this Amendment has been duly executed and
delivered by such Customer and constitutes the legal, valid and binding
obligation of such Customer, enforceable against it in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and except
as the same may be subject to general principles of equity; and (d) on and as of
the date hereof, after giving effect to this Amendment, no Default or Event of
Default exists under the Precious Metals Agreement.

3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.

4. Integration. The Precious Metals Agreement, as amended hereby, together with
the other Precious Metal Documents, is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by the Precious
Metals Agreement. All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by the
Precious Metals Agreement, as amended hereby, and no party is relying on any
promise, agreement or understanding not set forth in the Precious Metals
Agreement, as amended hereby. The Precious Metals Agreement, as amended hereby,
may not be amended or modified except by a written instrument describing such
amendment or modification executed by the Customers and the Metal Lender. The
parties hereto agree that this Amendment shall in no manner affect or impair the
liens and security interests evidenced or granted by the Precious Metals
Agreement or in connection therewith.

5. Ratification. Except as amended hereby, the Precious Metals Agreement shall
remain in full force and effect and is in all respects hereby ratified and
affirmed.

6. Signatures. This Amendment may be executed by the parties hereto in several
counterparts hereof and by the different parties hereto on separate counterparts
hereof, each of which shall be an original and all of which shall together
constitute one and the same agreement. Delivery of an executed signature page of
this Amendment by electronic transmission shall be effective as an in hand
delivery of an original executed counterpart hereof.

[Signature Page Follows]

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to be
executed by their duly authorized officers as of the date first written above.

      CUSTOMERS:    
MATERION CORPORATION
By:/s/ Michael C. Hasychak


--------------------------------------------------------------------------------


Michael C. Hasychak
Vice President, Treasurer and Secretary
  MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES INC.
By: /s/ Michael C. Hasychak
—
Michael C. Hasychak
Vice President, Treasurer and Secretary
MATERION TECHNICAL MATERIALS INC.
By: /s/ Michael C. Hasychak
  MATERION BRUSH INC.
By: /s/ Michael C. Hasychak
 
   
Michael C. Hasychak
Vice President, Treasurer and Secretary
  Michael C. Hasychak
Vice President, Treasurer and Secretary
MATERION TECHNOLOGIES INC.
By: /s/ Michael C. Hasychak
  MATERION BREWSTER LLC
By:
 
 

Michael C. Hasychak
Chief Financial Officer and Secretary
  Michael C. Hasychak
Treasurer
MATERION PRECISION OPTICS AND THIN FILM
COATINGS CORPORATION
By: /s/ Gary W. Schiavoni


--------------------------------------------------------------------------------


Gary W. Schiavoni
Secretary
  MATERION LARGE AREA COATINGS LLC
By: /s/ Gary W. Schiavoni
—
Gary W. Schiavoni
Asst. Secretary and Asst. Treasurer


MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES CORP.
By: /s/ Richard W. Sager
Richard W. Sager
  MATERION ADVANCED MATERIALS TECHNOLOGIES
AND SERVICES LLC

By: /s/ Richard W. Sager
 
   
President
  Richard W. Sager
Manager
METAL LENDER:
 

 
 

THE BANK OF NOVA SCOTIA
By:/s/ Bimaldas
 
By: /s/ Sangeeta Shah
 
   
Name: Bimaldas
  Name: Sangeeta Shah
 
   
Title: Director
  Title: Associate Director
 
 


ANNEX I
AMENDED AND RESTATED SCHEDULE 1 (APPROVED LOCATIONS)

SCHEDULE 1
APPROVED LOCATIONS

      Approved Domestic Locations
 

Materion Advanced Materials Technologies and
Services Inc. (f/k/a Williams Advanced
Materials Inc.)
2978 Main Street
Buffalo, New York 14214
  Materion Technical Materials Inc.
(f/k/a Technical Materials, Inc.)
5 Wellington Road
Lincoln, Rhode Island 02865


 
   
Materion Advanced Materials Technologies and
Services Inc. (f/k/a Williams Advanced
Materials Inc.)
2080 Lockport Road
Wheatfield, New York 14304
  Materion Large Area Coatings LLC (f/k/a
Techni-Met, LLC)

300 Lamberton Road
Windsor, Connecticut 06095
 
   
Materion Brewster LLC (f/k/a Williams
Acquisition, LLC)
42 Mt. Ebo Road South
Brewster, New York 10509
  Materion Large Area Coatings LLC (f/k/a
Techni-Met, LLC)
30 East Newberry Rd.
Bloomfield, Connecticut 06002
 
   
Materion Precision Optics and Thin Film
Coatings LLC (f/k/a Thin Film Technology,
Inc.)
153 Industrial Way
Buellton, CA 93427
  Cerac, inc. (a Materion Advanced Materials
Technologies and Services site)
404-407 N. 13th St. and
1316 W. St. Paul St.
Milwaukee, Wisconsin 53233
 
   
Materion Technologies Inc. (f/k/a Zentrix
Technologies Inc.)
Newburyport Industrial Park
22 Graf Road
Newburyport, Massachusetts 01950
  Materion Advanced Materials Technologies and
Services Inc. (f/k/a Williams Advanced
Materials Inc.)
3500 Thomas Rd, Suite C
Santa Clara, California 95054
 
   
Materion Brush Inc. (f/ka/ Brush Wellman Inc.)
14710 W. Portage River South Rd.
Elmore, Ohio 43416-9502
  Materion Brush Inc. (f/ka/ Brush Wellman Inc.)
27555 College Park Drive
Warren, Michigan 48088
 
   
Materion Advanced Materials Technologies and
Services Corp. (f/k/a Academy Corporation)
6905 Washington Avenue NE
Albuquerque, New Mexico 87109
  Materion Advanced Materials Technologies and
Services Corp. (f/k/a Academy Corporation)
5531 Midway Park Place NE
Albuquerque, New Mexico 87109
 
   
Materion Advanced Materials Technologies and
Services Corp. (f/k/a Academy Corporation)
5520 Midway Park Place NE
Albuquerque, New Mexico 87109
  Materion Advanced Materials Technologies and
Services Corp. (f/k/a Academy Corporation)
5941 Midway Park Place NE
Albuquerque, New Mexico 87109
 
   
Materion Advanced Materials Technologies and
Services LLC (f/k/a Academy Gallup, LLC)
1257 North Highway 491
Gallup, New Mexico 87301
 




 
 


          Approved Foreign Locations
 

Materion Advanced Materials
  Materion Czech S.R.O. (f/k/a OMC
Technologies and Services Far East
  Scientific, Czech S.R.O)
Pte. Ltd. (f/k/a Williams Advanced Materials Far East PTE Ltd.) 110 Paya Lebar
Road #02-01
  Prumyslova ul.
Singapore Warehouse
  440 01 Louny
Singapore 409009
  Czech Republic
 
       
Materion Advanced Materials
  Seagate
Technologies and Services Far East Pte. Ltd. (f/k/a Williams Advanced Materials
Far East PTE Ltd.) 10 Arumugan Rd.
  1 Disc Drive
Lion Industrial Bldg.
  Springtown Industrial Estate
Singapore Warehouse
  Londonderry, Northern Ireland
Singapore 4099957
  BT48 OBF United Kingdom
 
       
Materion Advanced Materials
  Materion Advanced Materials
Technologies and Services Taiwan
  Technologies and Services Suzhou Ltd.
Co. Ltd. (f/k/a Williams Advanced
  (f/k/a Williams Advanced Materials
Materials Technology Taiwan Co.,
  (Suzhou) Ltd.)
Ltd.) No. 19 Zhongxing 1st St.
  No. 28, Su Tong Road
Luzhu Shiang, Taoyuan County
  Suzhou Industrial Park
Taiwan, ROC
  China 215021
 
       
Materion Ireland Holdings Limited
  Materion Advanced Materials
(f/k/a OMC Scientific Holdings
  Technologies and Services Inc. (f/k/a
Limited)
  Williams Advanced Materials Inc.) –
Ballysimon Road
  Philippines
Limerick, Ireland
  Bldg. 8365 Argionaut Highway
 
  Cubi Pt.
 
  Subic Bay Freeport Zone
 
  Philippines 2222
 
        Approved Refiners / Fabricators
 

Coining of America
  Johnson Matthey Limited
280 Midland Avenue
  130 Glidden Road
Saddle Brook, New Jersey 07663
  Brampton, Ontario, Canada L6W 3M8
 
       
Sigmund Cohn Corp.
  Johnson Matthey
121 South Columbus Avenue
  Orchard Road
Mount Vernon, New York 10553
  Royston, Hertfordshire, England SG8 5HE
 
       
Sofield Mfg.
  Johnson Matthey
2 Main Street
  2001 Nolte Drive
Ridgefield Park, New Jersey 07660
  West Deptford, New Jersey 08066
 
       
NuTec Metal Joining Products
  Rohm & Haas Electric Materials LLC
12999 Plaza Drive
  272 Buffalo Avenue
Cleveland, Ohio 44193
  Freeport, New York 11520
 
       
BASF Catalysts, LLC
  Sabin Metal Corp.
554 Engelhard Drive
  300 Pantigo Place
Seneca, South Carolina 29679
  East Hampton, New York 11937
 
       
Heraeus Metal Processing, Inc.
  Seagate Technology
13429 Alondra Blvd.
  7801 Computer Ave.
Santa Fe Springs, California 90670
  Bloomington, MN 55435
 
       
Marian, Inc.
  Marian, Inc.
1011 East Saint Clair Street
  2787 South Freeman Road
Indianapolis, Indiana 46202
  Monticello, Indiana 47960
 
       

      Approved Subconsignees and Approved Subconsignee Locations   Honeywell
830 Arapaho Road
Richardson, Texas 75081  
International Rectifier
a Hexfet America Facility
41915 Business Park Drive
Temecula, California 92590
   
 
Triquint Semiconductor
500 W. Renner Road
Richardson, Texas 75083-3938  
International Rectifier
Cardiff Road
Newport
South Wales, England NP10 8YJ
   
 
Triquint Semiconductor
2300 N.E. Brookwood Pkwy.
Hillsboro, Oregon 97124  
Hewlett Packard
1055 NE Circle Blvd.
Chemical Storage Building
Corvallis, OR 97330
   
 
Triquint Semiconductor
1818 Highway 441, S
Apopka, Florida 32703  
PPG Industries
400 Park Drive, Works #6
Carlisle, Pennsylvania 17013
   
 
PPG Industries
7400 Central Freeway
Wichita Falls, Texas 76306  
PPG Industries
4004 Fairview Industrial Drive SE, Works #12
Salem, Oregon 97302
   
 
Approved Storage Facility Locations   Materion Advanced Materials
Technologies and Services Inc.
(f/k/a Williams Advanced
Materials Inc.)
2978 Main Street
Buffalo, New York 14214  
Materion Advanced Materials Technologies
and Services Corp. (f/k/a Academy
Corporation)

5531 Midway Park Place NE
Albuquerque, New Mexico 87109
   
 
Materion Advanced Materials
Technologies and Services Corp.
(f/k/a Academy Corporation)
6905 Washington Avenue NE
Albuquerque, New Mexico 87109  
Materion Advanced Materials Technologies
and Services Corp. (f/k/a Academy
Corporation)
5941 Midway Park Place NE
Albuquerque, New Mexico 87109
   
 

